Citation Nr: 0614783	
Decision Date: 05/19/06    Archive Date: 05/31/06

DOCKET NO.  05-05 919	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for coronary artery disease 
(claimed as heart disease).


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

M. McPhaull, Associate Counsel




INTRODUCTION

The appellant is a veteran who served on active duty from 
August 1961 to August 1965.  This matter is before the Board 
of Veterans' Appeals (Board) on appeal from a November 2004 
rating decision of the Waco, Texas Department of Veterans 
Affairs (VA) Regional Office (RO).  


FINDING OF FACT

Coronary artery disease (CAD) was not manifested in service 
or in the first postservice year, and a preponderance of the 
evidence is against a finding that the veteran's current CAD 
is related to his active service.


CONCLUSION OF LAW

Service connection for coronary artery disease (claimed as 
heart disease) is not warranted.  38 U.S.C.A. §§ 1110, 1112, 
1113, 1131, 1137, 5107 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.300, 3.303, 3.07, 3.309 (2005).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.	Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), in part, 
describes VA's duties to notify and assist claimants in 
substantiating a claim for VA benefits.        38 U.S.C.A. §§ 
5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 
3.102, 3.156(a), 3.159, 3.326(a).  The VCAA applies to the 
instant claim.

Upon receipt of a complete or substantially complete 
application for benefits, VA is  required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper VCAA notice must inform the claimant of 
any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide; and 
(4) must ask the claimant to provide any evidence in his or 
her possession that pertains to the claim.  38 C.F.R. § 
3.159(b)(1).  VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction decision on a claim.  Pelegrini v. Principi, 18 
Vet. App. 112 (2004).

A letter in August 2004 (prior to the RO's initial 
adjudication of the instant claim) explained what the 
evidence must show to substantiate the claim, and informed 
the veteran of his and VA's responsibilities in claims 
development.  The November 2004 rating decision and a 
February 2005 statement of the case (SOC) explained what the 
evidence showed and why the claim was denied, and provided 
the text of applicable regulations, including those 
pertaining to the VCAA (and specifically that the veteran 
should be advised to submit any evidence in his possession 
pertaining to the claim).  Although complete notice was not 
provided prior to the initial adjudication of the claim, the 
veteran has had ample opportunity to respond and supplement 
the record and to participate in the adjudicatory process 
after all notice was given.  He is not prejudiced by any 
notice timing defect.  As the decision below denies service 
connection for CAD, whether or not the veteran received 
notice regarding the evaluation of such disability or the 
effective date of an award is a moot point.  He is not 
prejudiced by lack of such notice.  See Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  Finally, neither the 
veteran nor his representative alleges that notice in this 
case was less than adequate, or that the veteran is 
prejudiced by virtue of a notice deficiency.

Regarding the duty to assist, VA has obtained the veteran's 
service medical records, and to the extent possible, records 
of private pertinent treatment.  He has not identified any 
pertinent records that remain outstanding.  The Board has 
also considered whether a VA examination or medical opinion 
is necessary.  Because there is no evidence of CAD or related 
event ins service, and no competent evidence suggesting that 
the veteran's CAD might be related to his service, a VA 
examination or medical opinion is not necessary.  See 38 
C.F.R. § 3.159 (c)(4).  VA's duty to assist is met.  The 
veteran is not prejudiced by the Board's proceeding with 
appellate review. 

II.	 Factual Background

The veteran's service medical records contain no mention of 
complaints, treatment or diagnosis of CAD.  On August 1965 
examination for release from active duty, clinical evaluation 
of the heart and a chest X-ray were normal.

Private treatment records show that in September 1995 the 
veteran presented to an emergency room with complaints of 
chest pain radiating into his left arm.  History included a 
similar episode two or three years earlier, when an EKG was 
done, but he had no further treatment, and had not had any 
cardiac problems since.  The veteran was admitted for 
inpatient evaluation, and cardiac catheterization revealed 
single vessel CAD; subtotal stenosis in the  dominant right 
coronary artery (RCA); and mild left ventricular dysfunction.  
The diagnoses were, unstable angina pectoris, CAD, inferior 
wall myocardial infarction (MI) and heavy smoker.

In October 1995, the veteran underwent coronary artery bypass 
grafting.  The postoperative diagnosis was severe 
atherosclerotic CAD and status post MI. 

Cardiac catheterization in August 2002 revealed severe 
single-vessel CAD and diffuse disease of the RCA.

In July 2004 the veteran submitted the instant claim, and in 
a September 2004 statement, he contended that his heart 
disease resulted from cigarette smoking which began during 
his active military service. 

III.	Legal Criteria and Analysis

Service connection may be granted for disability due to 
disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§ 3.303.  Service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303.  If CAD 
(as a chronic disease) is manifested to a compensable degree 
within one year following discharge from active duty, it may 
be presumed to have been incurred in service.  38 U.S.C.A. 
§§ 1110, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.

To establish service connection for a disability, there must 
be medical evidence of a current disability; medical or, in 
certain circumstances, lay evidence of in-service incurrence 
of a disease or injury; and medical evidence of a nexus 
between the claimed in-service disease or injury and the 
present disease or injury (disability).  Hickson v. West, 13 
Vet. App. 247, 248 (1999).  The determination as to whether 
these requirements are met is based on an analysis of all the 
evidence of record and the evaluation of its credibility and 
probative value.  Baldwin v. West, 13 Vet. App. 1 (1999); 38 
C.F.R. § 3.303(a).

For claims received by VA after June 9, 1998, a disability or 
death will not be considered service-connected on the basis 
that it resulted from injury or disease attributable to the 
veteran's use of tobacco products during service, unless the 
disability or death resulted from a disease or injury that is 
otherwise shown to have been incurred or aggravated during 
service.  38 C.F.R. § 3.300.

Notably, in this case, the veteran submitted a claim in July 
2004 requesting service connection for CAD.  In his September 
2004 statement, he attributed his heart disease to the use of 
cigarettes during his active service.  As a matter of law his 
claim for service connection based on the use of tobacco must 
be denied, unless he can show his CAD resulted from disease 
or injury otherwise shown to have been incurred or aggravated 
during service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.300.

It is not in dispute disputed that the veteran has CAD.  
However, his service medical records do not show that such 
disability was manifested in service.   Accordingly, service 
connection for CAD on the basis that such disability became 
manifest in service and persisted is not warranted.  
Furthermore, as there is no evidence that CAD was manifested 
in the first postservice year, service connection for such 
disability on a presumptive basis (as a chronic disease) is 
also not warranted.
The veteran may still establish service connection for his 
CAD by affirmatively showing with competent (medical) 
evidence that his current CAD is otherwise related to 
(incurred or aggravated in) service.  The record does not 
include any such evidence.  The competent (medical) evidence, 
the private records from 1995-2002, is against there being a 
nexus.  Significantly, there is no competent evidence that 
CAD was manifested earlier than two or three years prior to 
September 1995.  Such a long interval between service and the 
initial clinical manifestation of the disability for which 
service connection is sought is, of itself, a factor weighing 
against a finding of service connection.  The private medical 
consultations of record note that the veteran is a heavy 
smoker.  As stated above, CAD from tobacco use may not be 
considered service connected, if (as here) the claim was 
received after June 9, 1998.  

The veteran's statements relating his current CAD to service 
are not competent evidence.  As a layperson, he is not 
competent to offer an opinion regarding medical etiology.  
See Espiritu v. Derwinski, 2 Vet. App. 492, 494-45 (1992).

The preponderance of the evidence is against the veteran's 
claim.  Accordingly, it must be denied.


ORDER

Service connection for coronary artery disease (claimed as 
heart disease) is denied.



____________________________________________
GEORGE R. SENYK
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


